DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments filed 2/4/2022
The Amendments to claims 1, 16, and 20 overcome the prior art rejections of record. Upon further consideration, the claims (and by virtue their corresponding dependent claims) are found to be allowed for the reasons below.
Despite the amendment, claim 17 is found to be rejected over previously cited Seger (US 4732364). In short, Seger (FIG 3) discloses a superhard needle valve seat 20 having an inner annular surface 21-22 having a tapered portion 21 and cylindrical portion 22.
Despite the amendment, it is upheld from the previous Action that claim 14 remains withdrawn as it still pertains to the non-elected species (see restriction filed 8/17/2022).
The Applicant’s Arguments have been considered, but are largely moot as they are not pertinent any of the above positions.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seger (US 4732364).

Regarding claim 17, Seger (FIGs 1-5) discloses “A system, comprising: 
a valve seat (20) comprising a first superhard material (Column 4 lines 40-44), wherein the first superhard material extends continuously about an inner annular surface of the valve seat (see FIG 3; material is “continuous” as the tiles are in flush abutment with each other, collectively forming a continuous surface; the claim is not seen to require a monolithic or seamless surface) configured to open and close against an outer annular surface of a needle valve (analogously shown in FIG 1), 
wherein the inner annular surface (21, 22) of the valve seat comprises a first tapered annular surface (21) having a first angle relative to a central axis (angle of 21 in FIG 3) and a cylindrical surface (22).”  

Allowable Subject Matter
Claims 1-4, 8-13, 15-16, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 20, none of the prior art of record discloses “wherein an outer surface of the first portion comprises a first tapered annular surface having a first angle relative to a central axis and a cylindrical surface” in the context of the claims. Seger (FIG 2) instead shows a tapered surface with a single angle.
	While a shape change could be obvious without (or in a different) context, it would not be obvious to modify the shape of Seger to teach this limitation as it would require impermissible hindsight reasoning.
	Claims 2-4 and 8-13, and 15 are also allowed by virtue of their dependency on claim 1.

(Reiterated from the previous Action) Regarding claim 16, none of the art discloses “comprising an additional portion disposed in the recess adjacent the valve seat, wherein the additional portion has a hardness lesser than the second superhard material and greater than the body portion” in the context of the claim. Instead, Seger has a second material of the seat 20 made of preferably tungsten carbide (58, Column 6 lines 13-14), and body portion 19 made of prefereably tungsten carbide (Column 4 lines 34-36) with no separate portion in a recess adjacent the seat 20. In other words, Seger teaches against this feature. 
While a material change could be obvious without (or in a different) context, it would not be obvious to modify the material conposition of Seger to teach this limitation as it would require impermissible hindsight reasoning.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753